Opinion issued July 2, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01011-CR
———————————
IN RE ROBERT
LOWERY, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          Relator, Robert Lowery, has filed a
petition for writ of mandamus that requests this Court to direct respondent[1]
to reform the judgment and sentence[2]
in trial court cause number 1103070 to reflect the proper time
credit owed to relator.  On November 25,
2009, the trial court entered an “Order Granting Credit For Jail Time Nunc Pro
Tunc” that provided that the sentence in cause number 1103070 be corrected to
reflect that the defendant, Robert Lowery, receive credit for the incarceration
period March 8, 2007 to October 8, 2007. 

The petition for writ of mandamus is denied.
It is so ORDERED.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Relator names as respondent the
Honorable Jeannine Barr, Presiding Judge, 182nd District Court, Harris County,
Texas.
 


[2]
          Relator pleaded guilty to the
offense of aggravated robbery, in cause number 1103070.  On October 8, 2007, relator was sentenced to
confinement for eight years.  Relator did
not appeal his conviction.